422 F.2d 870
Adinortey E. PUPLAMPU, Appellant,v.UNITED STATES of America, Appellee.
No. 22549.
United States Court of Appeals, Ninth Circuit.
Feb. 16, 1970, Rehearing Denied March 24, 1970.

Scipio Porter (argued), Oakland, Cal., for appellant.
John W. Hornbeck (argued), Asst. U.S. Atty., Arnold G. Regardie, Robert L. Brosio, Asst. U.S. Attys., Wm. M. Byrne, U.S. Atty., Los Angeles, Cal., for appellee.
Before BROWNING and HUFSTEDLER, Circuit Judges, and THOMPSON,1 District Judge.
PER CURIAM:


1
On his appeal from his conviction for violating 18 U.S.C. 2312, appellant contends that the district court erred in denying his motion to suppress statements that he had made to a Government agent on May 3, 1967, and in restricting cross-examination related to the voluntariness of those statements and that he suffered prejudice from a prosecutorial misstatement of the evidence to the jury.


2
The district court found that appellant was not in custody on May 3, 1967, that appellant had been fully advised of his constitutional rights in accordance with Miranda two days earlier, and that appellant's statements were voluntary.  The evidence was ample to sustain the district court's findings.  There was no error in admitting appellant's statements.  (Cf. Lowe v. United States (9th Cir. 1969) 407 F.2d 1391; Maguire v. United States (9th Cir. 1968) 396 F.2d 327.)


3
The district court did not unduly restrict cross-examination.  The prosecutor's lapse was not plain error.


4
The judgment is affirmed.



1
 Hon.  Bruce R. Thompson, United States District Court Judge, Reno, Nevada, sitting by designation